Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims:
Claim 17, line 2, replace the phrase “wherein the cable secured” with the phrase –wherein the cable is secured--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Brose (DE 202016104529 U1) fails to disclose a pawl rotatable about a pawl axis between a first pawl angular position and a second pawl angular position, the pawl having a first contact surface and a second contact surface, the first contact surface is contacted by the cable link as the cable link moves from the first position to the second position so as to rotate the pawl, the second contact surface is engageable with a catch feature of the cam to retain the cam In the second cam angular position. The examiner can find no motivation to modify the device of 
In regards to claim 15, Jeong (US Pub. No. 2018/0355640) fails to disclose that the release clutch is pivotably mounted to the cable link.  Merriam-Webster’s dictionary defines the word “mount” as “to attach to a support.”  The release clutch 1450a of Jeong is pivotably mounted or pivotably attached to the pawl release link 1300 so as to be moveable between its unlocked and locked positions, and is not pivotably mounted to the cable link as required by the claim, i.e. the release clutch 1450a of Jeong is not attached for pivotal support to the cable link.  The examiner can find no motivation to modify the device of Jeong without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 15, Brose (DE 202016104529 U1) fails to disclose that the release clutch is pivotably mounted to the cable link.  The release clutch 12 of Brose is pivotably mounted or pivotably attached to pawl release link 29 and not the cable link 30, as required by the claim.  The examiner can find no motivation to modify the device of Brose without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 15, Ferrand (WO 95/31763) fails to disclose that the release clutch is pivotably mounted to the cable link.  The release clutch 10 is pivotably mounted or pivotably attached to the pawl release link 8 and not the cable link 7, as required by the claim.  Component 7 of Ferrand must be considered as the recited cable link because the motion or the pulling of component 7 by cable 4 in the leftward direction in Figure 1 causes sliding of component 8, and therefore, based on the 
In regards to claim 15, Feichtiger et al. (US-4998447) fails to disclose that the release clutch is pivotably mounted to the cable link.  The release clutch 5.3 is pivotably mounted or pivotably attached to the pawl release link 5 and not the cable link 6, as required by the claim.  The examiner can find no motivation to modify the device of Feichtiger et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 25, 2021